     Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                  OAKLAND DIVISION



                                                 )
                                                 )       Case No. 4:20-CV-05640-YGR
EPIC GAMES, INC.,                                )
                                                 )
                            Plaintiff,           )       Date: September 28, 2020
                                                 )
                    v.                           )       Courtroom: 5, 17th Floor
                                                 )
APPLE INC.,                                      )       Judge: Hon. Yvonne Gonzalez
                                                 )              Rogers
                            Defendant.           )
                                                 )




                         Second Declaration of Dr. David S. Evans


                                    September 18, 2020
               Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 2 of 32




Table of Contents
I.          Introduction............................................................................................................................................. 1
       A.       Summary of Responses to Professor Schmalensee ...................................................................................... 1
       B.       Summary of Responses to Professor Hitt ..................................................................................................... 2

II.         Professor Schmalensee’s Two-Sided Transaction Platform Analysis ......................................................... 4
       A.    Professor Schmalensee’s Conclusion that the App Store Is a Two-Sided Transaction Platform Conflates
       the iOS Platform with the App Store and Assumes that the App Store Can Tie Distribution with Direct
       Transactions Between Apps Users and Developers. .............................................................................................. 8
       B.       Calling the IAP App Administration Does Not Mean There Is No Tie.......................................................... 11
       C.   Calling a Product an Input into a Transaction, or a Component, Does Not Mean There Is No Separate
       Material Demand for that Product and Does Not End the Antitrust Analysis ..................................................... 13
       D.   Professor Schmalensee Does Not Dispute Evidence That There Is Material Demand by Developers and
       Consumers To Use Payment Processing Methods Other Than Those Provided by the Platform ......................... 14
       E.    Saying That Requiring Developers To Use IAP for In-App Purchases Supports Apple’s Investments Is No
       Different Than Saying that a Tie Generates Revenue and Therefore Supports Investment................................. 18
       F.    The Analysis of Economic Efficiencies from Apple’s Practices Conflates the App Store and the iOS
       Platform ............................................................................................................................................................... 18

III.        Professor Hitt’s Analysis of Market Definition and Market Power Is Fatally Flawed ................................19
       A.   Professor Hitt Erroneously Focuses on Substitution Possibilities for Only a Single Customer, for a Single
       Product, Rather Than on a Marketwide Basis ..................................................................................................... 20
       B.      Professor Hitt’s Analysis Contains Other Significant Flaws ........................................................................ 23
            1.    Use of Different Products in Different Circumstances Does Not Demonstrate That They Are
            Substitutes ...................................................................................................................................................... 23
            2.    Professor Hitt Commits the Cellophane Fallacy .................................................................................... 24
            3.    Professor Hitt’s Focus on the Existence of Fortnite Users on Non-iOS Platforms Is Misplaced ............ 25
            4.    Professor Hitt’s Claims About the Lack of Switching from iOS to Android Are Flawed ......................... 26
            5.    Professor Hitt’s Share Estimates Are Wrong ......................................................................................... 27
            6.    The Fact that Some Consumers Used IAP When Offered Epic “Direct Pay” Has No Relevance ............ 28
            7.    Professor Hitt’s Claim that Apple’s Commission Is Not Supracompetitive Is Not Reliable ................... 28




                                                                                                                                                                               ii
        Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 3 of 32




I.       Introduction

1.       My name is David S. Evans and I previously submitted a declaration stating my
preliminary findings regarding relevant antitrust markets and market power.1 This declaration
responds to certain key aspects of declarations, submitted on behalf of Apple, by Professors
Richard Schmalensee2 and Lorin Hitt.3 Given the constrained time I had to review their
declarations, my declaration is not intended to provide a complete response to these
declarations, and the fact that I do not address particular economic theories or empirical
evidence asserted by Professor Schmalensee or Professor Hitt does not mean that I agree with
them.4 The following is a brief summary of my findings.

         A.       Summary of Responses to Professor Schmalensee

2.       Professor Schmalensee essentially assumes his conclusion that the mandated use of
Apple’s IAP check-out method for in-app payments is not a tie. He does so by asserting that the
transactions that flow through Apple’s check-out method are provided by a two-sided
transaction platform. In the absence of the tie, however, those transactions could have taken
place between the developer and its customer, just like many other transactions between app
developers and users that are not subject to the tie. He has therefore relabeled transactions
caused by the tie as two-sided transactions, which does nothing to disprove the tie. Likewise,
labelling Apple’s IAP payment processing method an “input” or a “component” in a two-sided
transaction does not eliminate the need to analyze whether payment processing is a separate
product.




1
  Declaration of Dr. David S. Evans, Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-YGR, ECF No. 62
(September 4, 2020) (“Evans Declaration”).
2
 Expert Declaration of Richard Schmalensee, Ph.D., Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-
YGR, ECF No. 78 (September 15, 2020) (“Schmalensee Declaration”).
3
 Declaration of Lorin M. Hitt, Ph.D., Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-YGR, ECF No. 77
(September 15, 2020) (“Hitt Declaration”).
4
  The opinions expressed in this declaration are based on information available to me at this time. My work in this
matter is ongoing and I reserve the right to revise or supplement my opinion if any additional information makes
that appropriate, or to correct any inadvertent errors.


                                                                                                                  1
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 4 of 32




3.         Professor Schmalensee assumes that the App Store practices are analogous to American
Express’s practices, which are nothing like the practices at issue in this case.5 In the case of the
App Store, Apple imposes a perpetual obligation on the developer, whose app has already been
distributed to a consumer for use on an iOS device, to use Apple’s IAP payment processing
solution to process all direct transactions between the developer and the consumer. By contrast,
American Express does not require that the store use its payment network for all future direct
transactions between the store and a customer who paid for a purchase using her American
Express card. Nor does American Express require that the store use a separate product, such as
a payment terminal, for which there is material separate demand; stores use third-party payment
terminals that accept many different payment methods. Comparing the App Store to American
Express glosses over and obscures the key issue for analyzing Apple’s IAP requirements: that
the relevant transactions are between the developer and the consumer independent of the store.

4.         While much of Professor Schmalensee’s declaration refers to the App Store, his
analysis frequently conflates what are (absent a tie) three separate products: the iOS software
platform, the App Store, and the mandatory use of IAP after an app has been distributed. This
results in error because, for example, he credits the App Store and IAP with efficiencies that
result from the iOS software platform and assumes that IAP-related transactions take place on
the App Store, when in fact they occur (or could occur, but for the tie) directly between app
user and app developer using the iOS software platform.

           B.       Summary of Responses to Professor Hitt

5.         To begin with, Professor Hitt has not attempted to refute the evidence in my opening
declaration concerning the differences between smartphones and other devices, which led me to
conclude that smartphone software platforms comprise a relevant antitrust market. He has also
not attempted, aside from the minor exception discussed below, to refute the evidence I put
forward on switching costs from iOS to Android, which led me to conclude that Apple has
substantial monopoly power in the relevant market for smartphone software platforms. Those
conclusions were the foundation for my subsequent finding concerning Apple’s monopoly
power over iOS app distribution.


5
    Schmalensee Declaration at ¶¶ 17-22, 32, 39, 53, 64.


                                                                                                   2
       Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 5 of 32




6.     Among the key flaws in Professor Hitt’s analysis are the following:

7.     Professor Hitt concludes that there is a relevant antitrust market, covering all digital
apps provided by numerous developers, that includes personal computers, handheld gaming
devices, gaming consoles, all non-iOS handheld devices (Android smartphones and tablets and
Microsoft Surface tablets), and streaming game platforms, and may include other web gaming
platforms. That finding, however, is based only on analyzing gaming apps (a subset of Apple’s
claimed market), for one customer (Epic), and for one product (Fortnite). His analysis is not
capable of establishing the boundaries of his claimed relevant antitrust market, because he
hasn’t investigated that market, and his analysis is not consistent with how industrial
organization economists, or competition authorities, determine the boundaries of relevant
antitrust markets.

8.     Professor Hitt does not deploy any standard methodologies of market definition analysis
to assess whether it would be profitable for a hypothetical monopolist to raise prices on of any
set of products smaller than the expansive group he has put forward. He has just claimed that
these are “good substitutes”—for Epic, for Fortnite—without any further consideration of
whether a hypothetical monopolist of a smaller group of substitutes, including the ones I’ve
proposed, would be able to impose a small but significant non-transitory price (SSNIP) increase
on the customers in the putative market. His main response to my analysis of switching costs is
that some of them may reflect value Apple provides to consumers. Of course, one of the
reasons companies have market power is there are not good substitutes for their products.

9.     Professor Hitt wrongly concludes that, because some consumers can use different
platforms to play games, those platforms could constrain Apple’s exercise of market power.
That is equivalent to concluding that, because a consumer uses several different modes of
transportation, those choices necessarily constrain a hypothetical monopolist of one of those
modes of transportation. It is like saying that, because people in San Francisco sometimes walk
and sometimes take an Uber, it wouldn’t be possible to have a hypothetical monopolist of ride-
sharing companies.




                                                                                                   3
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 6 of 32




II.        Professor Schmalensee’s Two-Sided Transaction Platform Analysis

10.        To explain the problems with the analysis put forward by Professor Schmalensee,
consider the following hypothetical conduct by Microsoft involving Windows. I will keep
coming back to this hypothetical throughout this section of my declaration to highlight flaws in
his reasoning.

11.        Windows is a software platform for personal computers. Like other software platforms,
it charges developers little. Instead, Microsoft makes money by licensing Windows to OEMs
who install it on devices for consumers. Today, Windows is installed on about 80 percent of
personal computers worldwide.6 Developers have created more than 35 million apps for
Windows, such as Salesforce and TurboTax.7

12.        In the actual world that exists today, a developer distributes an application to a
Windows user and can rely on a variety of channels to do so. There may be a direct, ongoing
customer relationship between the user, who acquired the application and a license to use it on
her Windows computer, and the application developer. In some cases, the developer may offer
products and services in the application that the consumer can purchase. Those transactions
take place using an application that runs on the Windows software platform. For example,
when a consumer buys Intuit’s TurboTax Windows application from Amazon and uses
TurboTax to complete her tax return, TurboTax makes an offer in the TurboTax application to
e-file her state return for her for a fee. If she takes that offer, the payment of the e-filing fee
takes place directly between the consumer and TurboTax, using the check-out process offered
by TurboTax (Intuit), not that operated by Amazon, or by Microsoft.8

13.        Now, consider Microsoft engaging in two sequential steps.


6
 Statcounter and NetMarketShare report estimates of the market share of personal computer operating systems
based on visits to websites tracked by the respective firms. The estimated Windows average share for the twelve
months ending August 2020 was 78 percent based on Statcounter and 88 percent based on NetMarketShare. See
Statcounter, “Desktop Operating System Market Share Worldwide,” https://gs.statcounter.com/os-market-
share/desktop/worldwide/; NetMarketShare, “Desktop/laptop Operating System Market Share,”
https://netmarketshare.com/operating-system-market-share.aspx.
7
 Mike Fortin, “Windows 10 Quality approach for a complex ecosystem,” Microsoft, November 13, 2018,
https://blogs.windows.com/windowsexperience/2018/11/13/windows-10-quality-approach-for-a-complex-
ecosystem.
8
    The facts in this discussion were confirmed by purchases made by staff working under my direction.


                                                                                                                  4
        Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 7 of 32




14.     Step 1: Creation of Application Distribution Monopoly. Under my hypothetical,
Microsoft adopts a policy that requires all application developers who want access to the APIs
for the Windows platform to distribute their applications through the Windows Store, and
prohibits developers from distributing applications to users in any other way. At first, the
Windows Store operates like any other store. Developers, who already have permission to
access the Windows APIs, put their applications on the store “shelves”, and users can purchase
them. As before, there is still a direct customer relationship between the developer and the
application user. Any subsequent transactions involving that application continue to take place
over the Windows software platform. The Windows Store is not involved in these subsequent
transactions and only acted to initially distribute the applications.

15.     Step 2: Mandated Use of Store Check-Out for In-Application Transactions. Now, under
my hypothetical, Microsoft adopts another policy. Microsoft requires that developers pay the
Windows Store a commission not only on all initial purchases of applications from the store,
but also on all subsequent direct purchases made by the application customer from the
application developer within that application, in perpetuity, such as the TurboTax purchase
mentioned above.

16.     To enforce this policy, Microsoft requires that developers always use a check-out
method it provides. That results in the Windows Store collecting the money directly from the
customer and then paying the developer this amount less the store’s commission. These
transactions can be said to take place on the Windows Store only in the sense that Microsoft
has required that developers use the store’s check-out method. Before the policy was put in
place, these transactions took place directly between the user and developer, both of whom
used the Windows software platform but not the Windows Store.

17.     This hypothetical, which essentially maps the steps Microsoft would have to take to
replicate the iOS ecosystem in important aspects relevant here, illustrates three fundamental
flaws in Professor Schmalensee’s analysis.9




9
  While there may be other differences between the Windows hypothetical and the Apple practices at issue in this
case, any such differences would not affect my basic conclusion that Professor Schmalensee’s methodology is
flawed in the ways described below.


                                                                                                                   5
       Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 8 of 32




18.    First, when applied to the Microsoft hypothetical, his analysis assumes away the tie by
claiming that direct transactions that took place on the Windows platform between the user of
an application and the developer of the application are Windows Store transactions simply
because Microsoft has required the use of its check-out method to process them. He does so by
recasting the requirement that developers use the check-out process—for transactions that, but-
for the tie, would have been direct transactions between the application user and the application
developer—as a set of store transactions. These can only be viewed as store transactions,
however, because they are the subject of the tie at issue; otherwise, they wouldn’t have
anything to do with the store.

19.    When applied to the Microsoft hypothetical, Professor Schmalensee’s methodology
essentially applies the label “two-sided transaction platform” to the transactions that result from
Microsoft’s requirement that developers who want to use its monopoly store to distribute their
applications (the tying product) also use its check-out method (the tied product) for subsequent
direct transactions between themselves and customers who use their applications. He would
then prematurely end the analysis of the conduct at issue by claiming that the check-out method
is just the way to charge for these transactions.

20.     In fact, as I discuss below in Section II.A, his analysis in this matter improperly ends
the inquiry into Apple’s requirement to use its IAP payment method for direct transactions
between developers and users of iOS apps by labelling the result of this tie a two-sided
transaction platform.

21.    Second, the Windows example shows why, contrary to Professor Schmalensee’s claims,
the App Store isn’t analogous to American Express when it comes to the tying conduct at issue
in this case. Going back to my hypothetical, in Step 1 Microsoft establishes a store that
distributes applications but doesn’t impose any further requirements. The developer puts an
application on the shelf and the consumer procures the application. The developer and user
don’t have any further interaction with the store.

22.    With respect to American Express, the Amex cardholder walks into the Amex-accepting
retailer and pays the retailer with her card, and American Express charges the merchant a fee




                                                                                                   6
           Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 9 of 32




for that transaction in the course of providing payment processing.10 At that point, American
Express is done. Moreover, American Express is not requiring that the retailer use any other
separate product, such as an American Express-supplied payment card terminal, as a condition
of processing that transaction or any future ones. The retailer gets a payment card terminal,
which can process many types of payment cards, including American Express, from a third
party.

23.        In Step 2 of my hypothetical, Microsoft imposes a perpetual obligation on the developer
to use the Window Store’s check-out method for all direct transactions that take place between
the user and developer involving that application. That is not like American Express, which
imposes no requirement that its payment card network be used for subsequent transactions
between the Amex merchant and Amex cardholder. And American Express doesn’t require that
the retailer use a product for which there is material separate demand, such as an
independently-supplied payment terminal, for any transaction.

24.        For the tying conduct at issue in this matter, it is the second step in the hypothetical that
matters. And at that stage, the App Store is not at all like American Express.

25.        Third, the Windows example shows the mistake in asserting, as Professor Schmalensee
does for Apple, that the conduct at issue is necessary for a “monetization strategy.” In my
hypothetical, Microsoft would certainly have a monetization strategy in mind for monopolizing
application distribution and requiring developers to use its check-out method for direct
transactions they have with application users. There is no a priori basis for economists to
assume that this monetization strategy, resulting from the successive application of Step 1 and
Step 2, is procompetitive or necessary to finance Microsoft’s investments in the platform.11
Indeed, if Microsoft were to engage in the hypothetical conduct described above, it is likely
that competition authorities, and industrial organization economists, would find it quite
alarming.




10
     Ohio v. Am. Express Co., 138 S. Ct. 2274, 2281 (2018).
11
  Professor Schmalensee might argue that Apple is different because it had the policy in place at the beginning.
But there is also no presumption that conduct that was not anticompetitive when it was adopted by a firm that
lacks substantial market power couldn’t become anticompetitive when that firm acquires market power.


                                                                                                                   7
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 10 of 32




26.        With this Microsoft Windows hypothetical in mind, I will turn to a discussion of some
key areas where I disagree with Professor Schmalensee’s analysis.

           A.       Professor Schmalensee’s Conclusion that the App Store Is a Two-
                    Sided Transaction Platform Conflates the iOS Platform with the App
                    Store and Assumes that the App Store Can Tie Distribution with
                    Direct Transactions Between Apps Users and Developers.

27.        Professor Schmalensee claims that the App Store is a two-sided transaction platform.
By that, he means that the App Store is a two-sided transaction platform for direct transactions
between iOS users, who have an app that they can use under the license on their iPhone, and
iOS developers, who have developed an app that can work under that license. His analysis is
presented in paragraphs 39-45. I comment on each major step of his analysis.

28.        In paragraph 39, he points out that I have not offered an opinion on whether the App
Store is a two-sided transaction platform.12 I’m not going to offer one here as I believe the issue
is more complex than Professor Schmalensee suggests. To begin with, stores may operate
under a retail model, which is considered single-sided, and a marketplace model, which is
considered two-sided.13 Amazon, for example, operates a hybrid: Amazon Marketplace, which
connects buyers and sellers, is a two-sided marketplace; but Amazon also operates a large retail
store, which isn’t. Unlike payment card platforms, which mainly compete with each other, it is
common for two-sided marketplaces to compete with retail stores. Retail stores do not
necessarily have to have substantial indirect network effects. They can just specialize in
carrying certain products. And as I noted in my earlier declaration, and as explained further
below, at least at this stage, I don’t think the issues in this case turn on this definitional issue.

29.        But here’s the critical flaw in Professor Schmalensee’s analysis: the transaction
platform label is being applied to a set of transactions that are taking place directly between
users and developers using the iOS platform. Those transactions have to take place over a two-
sided transaction platform involving the App Store only because Apple has imposed a


12
     Schmalensee Declaration at ¶ 39.
13
  Evans, David S. and Richard Schmalensee (2016), Matchmakers: The New Economics of Multisided Platforms,
Harvard Business School Press, at pp. 104-109; Hagiu, Andrei (2007), “Merchant or Two-Sided Platform?”
Review of Network Economics 6(2), pp. 115-133; Hagiu, Andrei and Jullian Wright (2015), “Marketplace or
Reseller?” Management Science 61(1), pp. 184-203.


                                                                                                        8
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 11 of 32




requirement—the tie at issue in this case—that they do so. That is unlike two-sided transactions
platforms that arise because both sides, such as merchants and cardholders, choose to use that
platform. This flaw is apparent in Professor Schmalensee’s analysis in the remaining
paragraphs that he provides as support for his conclusion.

30.        In paragraph 40, Professor Schmalensee says that the “App Store exhibits all the
hallmarks of a two-sided platform”14 and in paragraph 41, he says there are “clear indirect
network effects: consumers want access to good apps, developers want access to many
potential customers.”15 But in both paragraphs, much of the evidence cited in support is based
on the iOS platform providing software that enables developers to provide, and consumers to
use, apps.16 This evidence offered is not different than what one could provide for the Windows
software platform, which in fact, and contrary to my hypothetical above, did not operate an app
store as a central part of its business model.

31.        In paragraph 43, Professor Schmalensee concludes “[a]s is common for two-sided
platforms, the App Store earns all of its revenues from one side: developers.”17 Apple’s
monetization strategy, which results from its making the App Store the exclusive channel for
app distribution and its requirement to use IAP for in-app transactions, is hardly a developer-
pays model. First, developers that account for the preponderance of transactions within apps—
developers selling physical goods and services and developers monetizing via advertising—




14
     Schmalensee Declaration at ¶ 40.
15
     Schmalensee Declaration at ¶ 41.
16
  The only factual support cited in these two paragraphs comes from Apple’s SEC Form 10-K for the Fiscal Year
Ended September 29, 2018. Passages analogous to the ones quoted by Professor Schmalensee do not appear in
Apple’s SEC Form 10-K for Fiscal Year Ended September 28, 2019 (its most recent 10-K). Compare Apple, SEC
Form 10-K for the Fiscal Year Ended September 29, 2018, Item 1, with Apple, SEC Form 10-K for the Fiscal Year
Ended September 28, 2019, Item 1. While the quoted passages do mention app distribution, the focus is on support
for software development. These passages discuss the ways Apple supports the developer community, including
access to beta software, advanced app capabilities, and testing software, as well as code-level technical support.
The quotations also tout Xcode, Apple’s integrated development environment, which “includes project
management tools; analysis tools to collect, display and compare app performance data; simulation tools to locally
run, test and debug apps; and tools to simplify the design and development of user interfaces.” Apple, SEC Form
10-K for the Fiscal Year Ended September 29, 2018, pp. 1-3. All of these activities refer to Apple’s efforts to
promote its iOS software platform, not its iOS App Store.
17
     Schmalensee Declaration at ¶ 43.


                                                                                                                9
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 12 of 32




pay only nominal fees.18 Second, IAP applies to direct transactions between a developer and a
consumer. Generally, economists would expect that the developer would pass on some portion
of the commission to the consumer in the form of higher prices.19 Overall, Apple’s
monetization strategy for the iOS platform and App Store is heavily skewed towards the
consumer paying, especially given that most of Apple’s revenues come from sales of devices.20

32.        In paragraph 44, Professor Schmalensee asserts that it is essential to decide whether the
App Store is a two-sided platform.21 He says the use of IAP for direct transactions between the
app owner and developer is simply a feature of the transaction platform. But that substitutes a
label—two-sided transaction platform—for a substantive analysis of whether the requirement
to use the IAP check-out, which imposes the fees for these transactions, is a tie. It is not
different than, in my Windows hypothetical, taking a set of transactions that occurred directly
between application users and developers using the Windows platform before the Step 2 tie,
and saying those transactions take place on a two-sided transaction platform after the Step 2 tie
is in place.

33.        The economic reasoning related to the Supreme Court’s decision in American Express
summarized in paragraph 45 doesn’t support his conclusion.22 American Express is a two-sided
transaction platform that charges a merchant a fee for a transaction that takes place over the
American Express payment network as a result of a cardholder paying the merchant with her
American Express card.23 IAP is a mechanism imposed on developers and that charges
developers a fee for a transaction that takes place directly between them, using the iOS



18
  According to a study commissioned by Apple, ad-supported app developers earned $45 billion for iOS apps in
2019. Physical apps accounted for $413 billion in transactions. These apps didn’t pay Apple anything. See Borck,
Jonathan, Juliette Caminade, and Markus von Wartburg, “How Large Is the Apple App Store Ecosystem?”
Analysis Group, June 15, 2020, at p. 2-3, https://www.apple.com/newsroom/pdfs/app-store-study-2019.pdf
19
 Further analysis of the extent of this standard pass-through issue would be needed to determine the extent to
which the consumer and developer bear the burden of the commission.
20
   In 2019, Apple had $146.4 billion in iPhone sales and $20.5 billion in iPad sales, for a total of $166.9 billion.
Apple’s App Store revenues in 2019 were approximately $16.6 billion. Thus, approximately 91 percent
(166.9/(166.9+16.6)) of Apple’s iOS related revenues come from selling iPhones and iPads. See Evans Declaration
at ¶ 19.
21
     Schmalensee Declaration at ¶ 44.
22
     Schmalensee Declaration at ¶ 45.
23
     Ohio v. Am. Express Co., 138 S. Ct. 2274, 2287 (2018).


                                                                                                                 10
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 13 of 32




software platform, but outside the App Store. That transaction can be said to take place over the
App Store only as a result of the tie.

34.        As I showed in my first declaration, and in Section II.D below, when a direct in-app
transaction between an iOS app developer and an iOS app user that is not subject to Apple’s
requirement to use its IAP payment processing method, the transaction does not take place over
Professor Schmalensee’s “two-sided transaction platform.” It takes place directly between the
developer and user relying on whatever payment processing method the developer chooses.

           B.       Calling the IAP App Administration Does Not Mean There Is No Tie

35.        Professor Schmalensee claims that the “IAP system collects a commission on paid apps
and in-app sales that is the core of Apple’s strategy for capturing some of the value that the
App Store creates.”24 That assertion doesn’t address the tying allegation; it simply re-labels it
conveniently. Going back to my Windows hypothetical, Microsoft could claim that requiring
application developers to use the Windows Store check-out method is core to its strategy for
monetizing the Windows Store. Moreover, a defendant can always claim, sometimes correctly,
that a tie is core to its business model. That assertion does not transform a tie into something
else.

36.        It is also not correct that the “IAP system no more provides transaction processing than
the payment card terminal at the grocery store.”25 The IAP system, which uses a payment
processor, charges the consumer, processes the payment, and deposits the net receipts in the
developer’s bank account.26 The developer can provide all of these services itself by having the
consumer provide payment credentials and using its own payment processing solutions.27 I
provide further evidence on this point in Section II.D below.


24
     Schmalensee Declaration at ¶ 50.
25
     Schmalensee Declaration at ¶ 49.
26
  In paragraph 29, Professor Schmalensee claims that “IAP is not a payment settlement platform” because “Apple
outsources payment settlement to third-party providers.” This distinction is irrelevant; regardless of whether
payment processing is integrated or outsourced, IAP is the means by which developers that offer in-app purchases
of in-app content are required to process those transactions.
27
  At various points, Professor Schmalensee refers to Mastercard and Visa as payment processors. Their main
businesses that are usually referred to by these brand names aren’t. Visa and Mastercard are payment card
networks that have affiliated issuers from whom consumers get card credentials. Payment processors are


                                                                                                             11
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 14 of 32




37.        I disagree with Professor Schmalensee’s claim that “Plaintiff’s tying analysis is
vacuous” because “Apple does not require that developers offer any in-app purchases of digital
content.”28 A purchaser of a tying and tied product generally doesn’t have to buy the two
products at all. The problem with tying stems from situations in which the seller of the tying
product has the ability to force the purchaser to take the tied product because their customers
want the tying product and don’t have an alternative. The fact that the app developer might be
able to develop a different app employing a different business model does not change the fact
that for the universe of apps that do sell digital upgrades and other content, Apple employs a
tie.29

38.        I understand that Professor Schmalensee, and Apple, contend that developers are
required to pay the 30 percent commission to Apple regardless of whether it is collected
through IAP.30 The requirement to use IAP for in-app purchases could still be a tie even under
that assumption. Shopping malls, for example, typically require that stores pay a percent of
their revenue in addition to rent. Presumably, the shopping mall and the stores have developed
a process to collect and audit these amounts. Malls do not install their own cash registers,
connected to their payment processors, in the stores they rent to. Of course, if they did, that
would be a tie, since cash registers and payment processing are generally procured by stores
separately.31




companies like Braintree that take those card credentials and collect money from those issuers, which then bill the
consumers.
28
     Schmalensee Declaration at ¶ 46.
29
  Professor Schmalensee himself observes that there are material differences in the suitability of different business
models for an app developer. He finds that Epic’s use of what he calls the “Freemium” model, with no upfront app
fee and with the option of in-app purchases, has allowed Fortnite to be more successful. He states that “[b]y
drawing in both more price-sensitive and less price-sensitive consumers, it allows a platform like Fortnite to
maximize its user base, which is important”; “this model still allows Epic to cash in on its most enthusiastic and
hence potentially less price-sensitive users”; and “[t]he Freemium Model hence provides a convenient method for
Epic to earn more revenue from more avid players, thereby likely contributing to Fortnite’s overall profitability”.
See Schmalensee Declaration at ¶¶ 65, 67.
30
     Schmalensee Declaration at ¶ 54.
31
   Whether this practice would meet the legal definition of a tie would further depend on whether a mall had
significant market power.


                                                                                                                  12
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 15 of 32




           C.       Calling a Product an Input into a Transaction, or a Component, Does
                    Not Mean There Is No Separate Material Demand for that Product
                    and Does Not End the Antitrust Analysis

39.        In paragraph 53, Professor Schmalensee claims that “it makes no economic sense to
consider inputs into transactions production that are simultaneously engaged in fixed
proportions as actually or potentially separate products.”32 He appears to be saying that if a
product can be characterized as an input into a transaction, then it is not a separate product. I do
not believe this is correct.

40.        Instead, as economists would do for any tying claim, we would have to examine
whether a product that is characterized as an input into a transaction is provided separately
from the transaction. Suppose American Express, for example, required that stores that
accepted its cards also use an Amex-supplied payment terminal and American Express charged
a separate fee for each transaction that went through its terminal.33 The payment card terminal
is an input into the transactions American Express provides and its services are provided in
fixed proportions with these transactions.

41.        To analyze whether this conduct constitutes a tie, we would need to examine whether
there is separate demand for payment terminals. In the actual world, retailers don’t get their
payment terminals from American Express, and we know from common experience that
payment terminals typically take payment cards from most major networks.

42.        The same economic analysis applies to the products at issue in this case. We consider
whether we observe demand for payment processing of in-app purchases that is separate from
demand for app store services. As I discuss in Section II.D below, we observe separate demand
for in-app payment processing on the part of developers and users. We also observe it being
provided separately from app stores by third parties. This means that it is a separate product



32
     Schmalensee Declaration at ¶ 53.
33
   To take another example, consider cash register tape that the clerk gives the customer as a record of the
transaction. Cash register tape can be characterized as an input into each transaction because it is used with each
transaction and it is used in fixed proportion to the number of transactions. But, again, we still need to ask whether
we observe demand for cash register tape that is separate from the demand for transaction services. If we observe
that demand, then cash register tape is a separate product even if it could be characterized as an input into the
transaction.


                                                                                                                   13
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 16 of 32




from the app store, whether or not one would characterize it as an input into app store
services.34

43.        Citing American Express, and referring to two-sided transactions between consumers
and merchants, does not get around having to do the separate products analysis.35 If it did, a
two-sided transaction platform could tie anything in fixed proportions to a transaction and insist
that it is just part of the platform. In my example above, American Express could claim the
payment card terminals, and the associated fee structure, are just components of the transaction.
Under Professor Schmalensee’s approach, that ends the antitrust analysis. I don’t believe
anything in our amicus brief to the Supreme Court dictates that conclusion.

           D.       Professor Schmalensee Does Not Dispute Evidence That There Is
                    Material Demand by Developers and Consumers To Use Payment
                    Processing Methods Other Than Those Provided by the Platform

44.        Professor Schmalensee does not dispute the evidence I put forward in my opening
declaration that there is separate demand from iOS developers for payment processing methods
other than those provided by the platform.36 That same evidence shows that, in the absence of a
tie, developers do not use the “two-sided transaction platform” described by Professor
Schmalensee in the discussion above. These developers use their own check-out methods
involving payment processors they choose to work with. The following summarizes and
supplements that evidence.




34
   As I discussed above, in-app purchases are in fact unrelated to App Store services as they are removed both in
location (they take place in the developer app, not in the app store) and time (they take place after the app has been
distributed) from the App Store. So, in-app purchase processing is not an input into App Store services.
35
  Professor Schmalensee also makes the assertion in paragraph 45 that “Epic seeks to separate the distribution of
apps and in-app content from the management of those transactions by the App Store.” As explained in this
declaration, the separate products inquiry does not concern the separation of the management of transactions from
the transactions themselves. Rather, the inquiry is concerned with two different types of transactions: (1) the
distribution of apps and (2) the sale of in-app content. (To be more precise, the inquiry is concerned with Apple’s
requirement that the App Store process the sale of in-app content, because the developer is already otherwise
responsible for offering the content to the user in the developer’s app.) Professor Schmalensee’s description in
paragraph 45 makes separate reference to “the distribution of apps” and “in-app content”—they are two discrete
types of transactions. The relevant separate products inquiry is then whether there is separate demand for these two
types of transactions. As I explain in this declaration, there is.
36
     Evans Declaration at Section III.B.


                                                                                                                   14
       Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 17 of 32




45.      First, we know that developers, including Epic, Match Group37, Facebook38, Spotify39,
and Hey40, would like to have the option of using a check-out method, and payment processing
solution, that is not provided by Apple’s iOS App Store. We further know that when Epic
offered iOS users of Fortnite the choice between IAP and Epic Direct Pay, customers utilized
Epic Direct Pay for 73 percent of transactions.41

46.      Second, Apple’s iOS App Store and the Google Play Store generally allow developers
to use their own payment processing method for in-app purchases of physical goods or services
that are consumed outside the app.42 Those developers and their customers use those other
methods. The fact that Apple has reasons for not wanting to require these apps to use its
payment processing method does not show the absence of separate demand.

47.      Third, Apple itself has made business decisions to allow developers to use their own
payment processing for certain digital content that is consumed in the app. The developers then
use check-out methods using their chosen payment processors. There is, again, material


37
   S&P Capital IQ, “Match Group, Inc. NasdaqGS:MTCH FQ2 2019 Earnings Call Transcripts,” August 7, 2019 at
pp. 6, 11 (“[W]e introduced a credit card payment option on the Android app at Tinder in Q2. . . . To roll this out,
we first had to build a web-based payment infrastructure to be able to accept credit card payments. . . . We’d love
to offer the same kind of choice on Apple as we do with Google, but it’s not clear to us if or when that’s actually
going to be able to happen.”)
38
  Salvador Rodriguez, “Facebook says Apple refused to waive 30% fee on new paid online events feature,”
CNBC, August 14, 2020, https://www.cnbc.com/2020/08/14/facebook-says-apple-refused-to-waive-30percent-fee-
on-new-feature.html (“We asked Apple to . . . allow us to offer Facebook Pay[.]”).
39
   Daniel Ek, “Consumers and Innovators Win on a Level Playing Field,” Spotify Newsroom, March 13, 2019,
https://newsroom.spotify.com/2019-03-13/consumers-and-innovators-win-on-a-level-playing-field (“[C]onsumers
should have a real choice of payment systems, and not be ‘locked in’ or forced to use systems with discriminatory
tariffs such as Apple’s.”).
40
   Jason Fried, “Our CEO’s take on Apple’s App Store payment policies, and their impact on our relationship with
our customers,” HEY, June 19, 2020, https://hey.com/apple/iap/ (“Apple, please just give your developers the
choice! Let us bill our own customers through our own systems, so we can help them with extensions, refunds,
discounts, or whatever else our own way.”).
41
   From the start of the Direct Pay option being offered (August 13) to the point when the Apple IAP option was
no longer available because Epic’s developer account ending in ’84 was terminated by Apple (midday August 28),
about 73 percent of purchases were on Epic Direct Pay. Calculations based on data from Epic.
42
   Apple, “App Store Review Guidelines,” at 3.1.3(e), https://developer.apple.com/app-store/review/guidelines/
(“Goods and Services Outside of the App: If your app enables people to purchase physical goods or services that
will be consumed outside of the app, you must use purchase methods other than in-app purchase to collect those
payments, such as Apple Pay or traditional credit card entry.”); Google, “Play Console Help, Policy Center,
Payments,” https://support.google.com/googleplay/android-developer/answer/9858738 (“Developers offering
products within another category of app downloaded on Google Play must use Google Play In-app Billing as the
method of payment, except for the following cases: Payment is solely for physical products”).


                                                                                                                15
         Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 18 of 32




demand for payment processing not provided by the App Store as a separate product. Apple
allows developers to use their own payment processing, which customers use, in the following
cases:

         a. For Amazon Prime Video and other “qualifying premium video entertainment
            apps”, users “have the option to buy or rent movies and TV shows using the
            payment method tied to their existing video subscription.”43

         b. For tips given to creators of in-app content, which is commonly done in China.44

         c. For person-to-person content, such as an exercise class, when it is one-to-one (but
            not when it is one-to-two+). 45

         d. For content consumed in the app but purchased outside of the app (e.g., developer’s
            website).46


43
   Nick Statt, “Apple now lets some video streaming apps bypass the App Store cut,” The Verge, April 1, 2020,
https://www.theverge.com/2020/4/1/21203630/apple-amazon-prime-video-ios-app-store-cut-exempt-program-
deal; see also Nicole Nguyen, “How App Makers Break Their Apps to Avoid Paying Apple,” The Wall Street
Journal, June 28, 2020, https://www.wsj.com/articles/how-app-makers-break-their-apps-to-avoid-paying-apple-
11593349200.
44
   Apple, “App Store Review Guidelines,” at 3.2.1(vii), https://developer.apple.com/app-store/review/guidelines/
(“Apps may enable individual users to give a monetary gift to another individual without using in-app purchase,
provided that (a) the gift is a completely optional choice by the giver, and (b) 100% of the funds go to the receiver
of the gift. However, a gift that is connected to or associated at any point in time with receiving digital content or
services must use in-app purchase.”); Josh Horwitz, “Thanks to China, Apple has updated its app store policy to
allow tipping,” Quartz, September 15, 2017, https://qz.com/1078374/thanks-to-china-and-tencent-hkg-0700-apple-
has-updated-its-app-store-policy-to-allow-tipping/ (“A recent update to the company’s global App Store
Guidelines shows that Apple now permits users to send monetary tips to one another—a practice which, while
widespread in China, the company had previously shown ambivalence towards. The revision shows that Apple is
now accommodating China’s vast tip economy, and also highlights the power that Chinese social media giant
Tencent has over China’s internet culture, as well as the foreign companies that operate in the country.”). Apple’s
guidelines allow such payments but note that “a gift that is connected to or associated at any point in time with
receiving digital content or services must use in-app purchase.” See Apple, “App Store Review Guidelines,” at
3.2.1(vii), https://developer.apple.com/app-store/review/guidelines/. The use of tipping in China that Apple allows
to bypass its IAP payment processing has been characterized as “monetary gifts to [users’] favorite video-
streaming stars and content creators” that are intended “as a means to build engagement” between content
providers and users. They appear to be payments by users, in appreciation for content from providers, that is made
on a voluntary rather than mandatory basis. See Yoko Kubota and Alyssa Abkowitz “Apple and Tencent Reach
Deal to Let WeChat Users Dole Out Tips” The Wall Street Journal, January 15, 2018,
https://www.wsj.com/articles/apple-and-tencent-reach-deal-to-let-wechat-users-dole-out-tips-1516018849.
45
   Apple, “App Store Review Guidelines,” at 3.1.3(d), https://developer.apple.com/app-store/review/guidelines/
(“Person-to-Person Experiences: If your app enables the purchase of realtime person-to-person experiences
between two individuals (for example tutoring students, medical consultations, real estate tours, or fitness
training), you may use purchase methods other than in-app purchase to collect those payments. One-to-few and
one-to-many realtime experiences must use in-app purchase.”).
46
  Apple, “App Store Review Guidelines,” at 3.1.3(a-b) (“Apps may allow a user to access previously purchased
content or content subscriptions (specifically: magazines, newspapers, books, audio, music, and video). Reader


                                                                                                                   16
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 19 of 32




           e. For apps that are “sold directly by [developers] to organizations or groups for their
              employees or students”. For these iOS apps that are not distributed through the App
              Store but which still rely on access to the iOS platform, Apple does not mandate the
              use of its App Store’s payment method.47

In all these cases, the transactions take place directly between the developer of the iOS app and
its customer, the iOS app user, using payment processing alternatives chosen by the developer
and offered to the consumer. It is no different than a retailer that sells products directly to its
customers and allows customers to use various payment cards at the check-out lane using a
payment processor of the retailer’s own choosing.

48.        Fourth, many Android app stores do not require that digital content providers use the
store’s check-out method, and its payment processor, for in-app purchases, and developers use
these app stores and their own check-out methods with their choice of payment processor.

           a. Google Play Store does not require use of its check-out method for non-gaming
              digital content that may be consumed outside of the app.48

           b. Significant Android app stores in South Korea and India, as well as others that
              operate in the US and other countries, give developers the choice of using their own
              check-out methods.49


apps may offer account creation for free tiers, and account management functionality for existing customers. . . .
Apps that operate across multiple platforms may allow users to access content, subscriptions, or features they have
acquired in your app on other platforms or your web site, including consumable items in multi-platform games,
provided those items are also available as in-app purchases within the app.”).
47
     Apple, “App Store Review Guidelines” at 3.1.3(c), https://developer.apple.com/app-store/review/guidelines/.
48
  Google, “Play Console Help, Policy Center, Payments,” https://support.google.com/googleplay/android-
developer/answer/9858738.
49
   ONE Store Developer, “Service Fee,” https://dev.onestore.co.kr/devpoc/reference/view/ServiceFee (“In case of
use 3rd party payment without ONE store In-App SDK, the service fee is 5%”). GetJar, “GetJar – How It Works,”
https://www.getjar.com/how-it-works (“GetJar is the first and one of the biggest open app stores and open mobile
app markets in the world providing a free of charge distribution for all users. Same time [sic] it allows for
developers to upload their apps and place them in to [sic] our app catalog free of charge. GetJar does not control
any in-app monetization, therefore each developer is in full control of their assets.”); itch.io, “Creator FAQ,”
https://itch.io/docs/creators/faq (“itch.io costs nothing to use. You are free to create pages and upload your content
without ever having to pay anything. Advertisements will never be placed on any of your pages. You get to decide
how much you want to support itch.io by choosing what percentage of your sales should go towards our
operational costs and continued development of the platform. . . . itch.io supports two payout models depending on
your needs: Direct to you, where each purchase is a transaction to your PayPal or Stripe account, and Collected by
itch.io, paid later. You can pick which mode you want to use from the seller settings page on your account.”);
itch.io, “Introducing Open Revenue Sharing,” March 4, 2015, https://itch.io/updates/introducing-open-revenue-
sharing (“As the seller you decide what percentage itch.io gets from each transaction. From 0 to 100%, set the
slider to what you think is fair.”); itch.io, “Accepting Payments and Getting Paid,”


                                                                                                                   17
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 20 of 32




           E.       Saying That Requiring Developers To Use IAP for In-App Purchases
                    Supports Apple’s Investments Is No Different Than Saying that a Tie
                    Generates Revenue and Therefore Supports Investment

49.        Professor Schmalensee says,

           It is important to note, however, that IAP is not a payment settlement platform.
           In fact, Apple outsources payment settlement to third-party providers. Thus, the
           commission that Apple charges developers on in-app purchases is not a fee for
           payment processing, but rather a fee to support the services offered by the App
           Store and Apple’s investment in the mobile platform.50

That may be the case for Apple, but for the developer, IAP provides the same payment
processing services the developer would have obtained by using a payment processor like
Braintree to process transactions based on card credentials the consumer enters into the app. It
is the processing method that charges the consumer’s card and deposits the funds to the
merchant. Apple could claim that this helps support its investments in the mobile platform. But
simply calling it a source of revenue does not, by itself, tell us whether the IAP checkout
method is a separate product or whether the tying arrangement is economically efficient.

           F.       The Analysis of Economic Efficiencies from Apple’s Practices
                    Conflates the App Store and the iOS Platform

50.        Once Apple decided to operate a software platform for users and developers, it had to
provide a way for users to get apps on their phones. If it didn’t, it would not have had a
software platform and could not benefit from indirect network effects any more than Windows
could benefit from indirect network effects if application users couldn’t install applications.




https://itch.io/docs/creators/payments (itch.io requires developers to use either Stripe or PayPal, but allows
developers to use their own accounts and connections to the processors); SlideMe, “Developer Distribution
Agreement (DDA)” http://slideme.org/developers/dda (“SlideME does not restrict developers from including third
party In-App-Payments SDK’s within their freemium applications, providing such SDK’s will work for non-GMS
devices too.”). In-app purchases through credit card and PayPal is available on third-party Android app store
Aptoide. See Sonia Sarha, “You can now pay using Local Payment Methods! (updated),” Aptoide Official Blog,
May 14, 2020, https://blog.aptoide.com/payment-methods/. Staff under my direction confirmed that the credit card
statement of an in-app credit card transaction through Aptoide listed the developer rather than Aptoide as the
merchant associated with the transaction. See also Indus, “App Bazaar Developer Distribution Agreement,”
http://www.indusos.com/app-bazaar-developer-distribution-agreement/ (“In order to charge a fee for your
Products, you must have a valid payment account under a separate agreement with a payment processor.”).
50
     Schmalensee Declaration at ¶ 29.


                                                                                                             18
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 21 of 32




51.        Many of the benefits of the iOS platform that Professor Schmalensee (and Professor
Hitt) point to result from Apple’s decision to provide a smartphone software platform for apps
and the resulting indirect network effects. Professors Schmalensee and Hitt do not show that
these benefits depend on the App Store being the exclusive method of distribution or on the
requirement that IAP be used for the in-app purchases. They therefore have not done any
serious analysis that would support their expansive conclusions that “App Store business
strategy has led to large procompetitive benefits”51 or that the “[s]ervices offered by the App
Store . . . have been essential to the iPhone ecosystem.”52

52.        Professor Schmalensee and Professor Hitt also claim that the App Store guarantees
users security, privacy, and a quality consumer experience. The App Store could provide those
same benefits absent Apple’s requirement that developers use the App Store exclusively; if in
fact the App Store provides all the benefits Apple claims, Apple should not be afraid to
compete on the merits. Users and developers could use app stores that provide their preferred
combination of features.

III.       Professor Hitt’s Analysis of Market Definition and Market Power Is
           Fatally Flawed

53.        Professor Hitt has not followed standard accepted methods used by economists or
competition authorities, in my experience, for assessing the contours of relevant antitrust
markets. He proceeds as follows:

       i. First, he focuses on gaming and ignores other digital apps even though these apps are
          distributed in the same channels (such as to PC and Android users) that are included in
          the market proposed by Apple. He says, “Defining relevant antitrust markets in the
          present case therefore requires that one evaluates the options that Epic and other
          developers (the customers) have in distributing and monetizing Fortnite and other
          videogames.”53

       ii. Second, in examining substitution possibilities, he considers only one customer, Epic,
           and only one game from Epic, Fortnite.54


51
     Hitt Declaration at ¶ 16.
52
     Schmalensee Declaration at ¶ 30.
53
     Hitt Declaration at ¶ 18.
54
     See fn. 61 below.


                                                                                                    19
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 22 of 32




       iii. Third, he claims that for Epic’s Fortnite game, the following distribution channels are
            good substitutes for Apple’s iOS App Store: personal computers, handheld gaming
            devices, gaming consoles, all non-iOS handheld devices (Android smartphones and
            tablets and Microsoft Surface tablets), and streaming game platforms, and may include
            other web gaming platforms.55

       iv. Fourth, based on his proposed, purportedly good substitutes that he says are available to
           Epic, he concludes that the relevant antitrust market, which extends to all digital apps
           provided by numerous developers, includes all the channels listed in (iii).56 The gaming
           channels he cites are obviously not relevant to non-gaming apps that are distributed
           through channels in his proposed relevant market.

At no point in his declaration does he consider the hypothetical monopolist test or any other
standard approach for defining a relevant antitrust market.

           A.        Professor Hitt Erroneously Focuses on Substitution Possibilities for
                     Only a Single Customer, for a Single Product, Rather Than on a
                     Marketwide Basis

54.        The relevant market that I described in my opening declaration was for the distribution
of iOS apps,57 which is not restricted to game apps. Neither Professor Hitt nor Apple’s counsel
have proposed a relevant market for app distribution that is restricted to game apps, because
other non-gaming apps are distributed via the same channels that are included in the market
proposed by Apple.58 Apple has stated that “Apple’s commission structures, administered
through the IAP, apply equally to all developers who offer in-app purchases on the App
Store.”59 The conduct at issue in this matter therefore involves all those iOS app developers,


55
     Hitt Declaration at ¶ 49.
56
     Hitt Declaration at ¶ 49.
57
     Evans Declaration at ¶¶ 52-57.
58
  Both Apple’s counsel and Professor Hitt argue that the market should include at least the other platforms on
which Epic distributes Fortnite. See Defendant Apple Inc.’s Opposition to Epic Games, Inc.’s Motion for a
Preliminary Injunction, Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-YGR, ECF No. 73 at p. 17
(September 15, 2020); Hitt Declaration at ¶ 14. Neither proposes a relevant market that is restricted to the
distribution of games.
59
   Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for a
Preliminary Injunction, Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-YGR, ECF No. 74, at ¶ 62
(September 15, 2020); see also Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition
to Epic Games, Inc.’s Motion for a Temporary Restraining Order and Order to Show Cause Why a Preliminary
Injunction Should Not Issue, Exhibit E, Epic Games, Inc. vs Apple Inc., Case No. 3:20-cv-05640-YGR, ECF No.
37-5, at 5 (August 21, 2020) (“Apple treats all developers according to the same terms . . .”). Relevant markets can
consist of sales to targeted customers when those customers are treated differently from other customers. See


                                                                                                                 20
       Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 23 of 32




and not just game developers. As noted above, Professor Hitt has excluded all non-game
developers from consideration so that his inquiry is incapable of addressing any relevant
market that has been put forward in connection with this motion, including the one that
Professor Hitt ultimately posits.

55.      Even as to game developers, however, Professor Hitt has focused solely on Epic’s
Fortnite game.60 Other than some largely conclusory assertions in the introduction to Section 3
and the first paragraph of Section 3.1, the empirical evidence he provides concerns substitution
options for Fortnite.61 Games other than Fortnite may not be suited for play on gaming consoles
or PCs. Casual games designed for quick sessions on-the-go may not be attractive as console or
PC games.62 And some games, like Pokémon Go, are designed to be played when interacting


Horizontal Merger Guidelines, US Department of Justice and Federal Trade Commission, Section 7, August 19,
2010, at 3, https://www.justice.gov/atr/horizontal-merger-guidelines-08192010. This is not applicable here
because Apple’s IAP policies apply generally to all app developers that are subject to them.
60
  For convenience, I refer generally to game “developers” below. My understanding is that in the gaming
industry, there can be distinctions between game “developers” that create games and game “publishers” that
market and sell the games on different platforms. Some gaming companies perform all of these roles itself. When
the “developer” and “publisher” roles are performed by separate companies, it is the publisher that would list the
app in the iOS App Store. In those circumstances, the term “developer” as I use it in this declaration and in my
opening declaration also includes the publisher.
61
   Paragraph 19 makes the claim that “It is clear that videogame developers do have [alternative distribution and
monetization] options” without providing any evidence. Hitt Declaration at ¶ 19. Paragraph 20 makes the claim
that “[Dr. Evans] largely ignores developers’ ability to distribute and monetize their videogames on multiple
platforms commonly used to play videogames, such as Microsoft Windows PCs (‘PC’), Microsoft’s Xbox One,
Sony’s PlayStation 4 (‘PS4’), the Nintendo Switch, Apple macOS computers (‘Mac’), and tablets (both Android-
based and Microsoft’s Surface series). Developers can also make their games available on game streaming
platforms, such as GeForce Now, which consumers can access on various hardware.” Hitt Declaration at ¶ 20
(footnote omitted).
Other than these statements, all of the specific empirical evidence in paragraphs 21-44 on market definition that
Professor Hitt claims support his claims that game developers have attractive options to substitute to other
platforms are specific to Fortnite. The only exceptions are two surveys on the use of multiple platforms to play
games (cited in footnotes 39, 51, and 52), which Professor Hitt cites to support his claim that Epic has other
options for distributing Fortnite to users. Professor Hitt’s analysis is of the options for Epic for distributing
Fortnite, not the options for game developers generally, nor the options for all app developers.
62
   Jeff Dunn, “The video game industry now gets more money making games for smartphones and tablets than for
consoles or PCs,” Business Insider, June 22, 2017, https://www.businessinsider.com/mobile-games-more-money-
than-console-pc-chart-2017-6 (“There’s a common feeling among video game enthusiasts that mobile games don’t
really count. . . . Smartphones have been a big catalyst for the industry’s growth in recent years, thanks in big part
to their ubiquity. In the developed world, nearly everyone has a smartphone in his or her pocket these days. While
the quality of those games typically isn’t as high as that on PC or Xbox games, they have expanded gaming’s
horizons, and made the art form accessible to more people.”); Arjun Kharpal, “Sony set to make PlayStation
games for iOS, Android,” CNBC, March 24, 2016, https://www.cnbc.com/2016/03/24/sony-set-to-make-
playstation-games-for-ios-android.html (“Smartphone games have done well at attracting so-called ‘casual
gamers’ who may not necessarily be into console gaming.”); Tushar Tajane, “The Rise of Mobile Games: Will


                                                                                                                    21
       Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 24 of 32




with the outside real world and are hence not suitable for use on gaming consoles or PCs.63
Thus, Professor Hitt’s focus on Fortnite provides an incomplete picture of what’s available to
game publishers generally.

56.     I do not agree with Professor Hitt’s claims that, even as to Epic, other distribution
channels are close substitutes for Apple’s iOS App Store to reach iOS users. But if I were to
assume, strictly for the sake of argument, that Professor Hitt were correct, his evidence is
incapable of establishing that the relevant market for the distribution of apps to iOS users is
broader than Apple’s iOS App Store for the following reasons.

57.     One standard tool in market definition analysis is the hypothetical monopolist test,
which is set out, for example, in the Horizontal Merger Guidelines issued by the US
Department of Justice and the Federal Trade Commission. The hypothetical monopolist test
asks whether a hypothetical monopolist of a candidate market can impose a “small but
significant and non-transitory increase in price (‘SSNIP’)”.64 When one conducts the
hypothetical monopolist test, it is almost always the case that some marginal consumers will
react to the price increase by substituting to products that are outside the candidate market.

58.     The relevant question for market definition is whether there is enough switching by
marginal customers to make a SSNIP by the hypothetical monopolist unprofitable. Identifying
and focusing only on a single alleged marginal customer is not meaningful evidence that the
relevant market is too narrow. As the Horizontal Merger Guidelines state:

        Groups of products may satisfy the hypothetical monopolist test without
        including the full range of substitutes from which customers choose. The
        hypothetical monopolist test may identify a group of products as a relevant




Smartphones Replace Consoles?” December 4, 2018, https://techzoom.org/rise-mobile-games-smartphones-
replace-consoles/ (“It isn’t like traditional PC and Console gamers have switched over to mobile games, but more
like the accessibility of mobile games have attracted a huge number of casual gamers to the industry. Most of the
people who play and spend money on mobile games do not usually play on consoles or PCs, while PC and console
gamers might play a few mobile games every now and then; it is very rare to find gamers who have switched over
completely to the mobile platform.”).
63
   Pokémon Go is only available on Android and iOS devices. See Pokémon Go, “Pokémon Go Homepage,”
https://www.pokemongo.com/en-us/.
64
 See, e.g., Horizontal Merger Guidelines, US Department of Justice and Federal Trade Commission, Section 7,
August 19, 2010, at 4.1.1, https://www.justice.gov/atr/horizontal-merger-guidelines-08192010.


                                                                                                              22
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 25 of 32




           market even if customers would substitute significantly to products outside that
           group in response to a price increase.65

Any given antitrust market will almost always include some marginal consumers that would
switch to products outside the defined market in the face of a price increase imposed by the
hypothetical monopolist. That is, even if Professor Hitt had shown that Epic has good
alternatives to Apple’s iOS App Store to reach iOS users, which he did not, this does not
disprove the finding I reached in my opening declaration that Apple is a monopoly supplier of
iOS app distribution.

           B.        Professor Hitt’s Analysis Contains Other Significant Flaws

59.        In this section, I address other significant flaws in Professor Hitt’s analysis of market
definition and market power.

                1.         Use of Different Products in Different Circumstances Does Not
                           Demonstrate That They Are Substitutes

60.        Professor Hitt claims that Epic has a number of alternatives for distributing Fortnite to
iOS users other than through Apple’s iOS App Store. He presents information that some users
who play Fortnite on the Fortnite iOS app also play Fortnite on other platforms (although most
do not, as he noted).66

61.        This type of evidence is not meaningful as to whether users would be willing to switch,
in response to a SSNIP, from playing Fortnite on iOS to playing Fortnite on other platforms for
those use cases where they play on iOS. For example, if someone plays Fortnite while outside
the home or does not have access to a reliable non-cellular Internet connection, playing Fortnite
on a gaming console or gaming PC are not good alternatives. My understanding is that Epic
believes, based on its experience, that non-mobile platforms are not good substitutes for
playing Fortnite on mobile devices.

62.        To illustrate the flaw in Professor Hitt’s methodology, consider the options that
consumers have for transportation in the normal state of the world when there’s no pandemic.


65
   Horizontal Merger Guidelines, US Department of Justice and Federal Trade Commission, Section 7, August 19,
2010, at 4.1.1, https://www.justice.gov/atr/horizontal-merger-guidelines-08192010.
66
     Hitt Declaration at ¶ 34.


                                                                                                          23
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 26 of 32




Someone living in San Francisco, for example, could use a range of options, including BART,
Muni trains, buses, taxis, ride-sharing services (like Uber or Lyft), driving (if they own a car),
biking, and walking. Most consumers likely use many of these options in different
circumstances. Sometimes, if time is tight and it’s raining, they might take an Uber. At other
times, if the weather is nice and they want a little exercise, they might walk or bike. Or, if there
is a convenient route, they might take the BART.

63.        The fact that many consumers use different alternatives when faced with different
circumstances does not mean that, for example, there might not be a relevant antitrust market
consisting of taxis and ride-sharing services.67 Nor does the fact that a consumer who
sometimes uses Uber and sometimes bikes mean that she is not harmed if the provision of taxis
and ride-sharing services is monopolized. The mere fact that some consumers use different
products in different circumstances does not provide reliable information that they are willing
to substitute among them in a way that prevents the exercise of market power.68

               2.         Professor Hitt Commits the Cellophane Fallacy

64.        In Professor Hitt’s analysis of market definition, he presents evidence that he claims
shows the existence of alternatives available to Epic for distributing Fortnite to iOS users other
than through the iOS App Store.69 Professor Hitt has committed the classic “Cellophane
Fallacy”, which was named after a case in which DuPont was found not to have had market
power over its Cellophane wrapping product because of the existence of consumers who
substituted to alternative wrapping products.70 The analytical error results from considering the
substitution behavior of consumers when the monopolist has already exercised market power.




67
   This example is illustrative. I have not undertaken an analysis of market definition in the context of
transportation services.
68
     I discuss these issues in more detail in Sections II.B and II.C.1 of my opening declaration.
69
   As I discuss in Section III.B.3 below, the fact that some consumers use different platforms in different
circumstances does not demonstrate that those alternatives are in the same relevant market.
70
  Landes, William and Richard A. Posner (1981), “Market Power in Antitrust Cases,” Harvard Law Review 94(5),
pp. 937-996; Schaerr, Gene (1985) “The Cellophane Fallacy and the Justice Department’s Guidelines for
Horizontal Mergers,” Yale Law Journal 94(3), pp. 670-693; Werden, Gregory (2000), “Market Delineation under
the Merger Guidelines: Monopoly Cases and Alternative Approaches,” Review of Industrial Organization 16(2),
pp. 211-218.


                                                                                                              24
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 27 of 32




65.         Basic economic principles tell us that a profit-maximizing monopolist will raise prices
to the point that enough consumers would, in fact, switch to alternative products (or stop
buying the monopolist’s product altogether) to make any further increase in price unprofitable.
The monopolist is basically trying to find the point at which the increased profit from charging
higher prices to consumers who don’t switch outweighs the decreased profits from those who
do switch. It is always profitable for the monopolist to continue raising prices until there is
switching.

66.         Suppose, contrary to Professor Hitt, that Apple is a monopolist over the distribution of
apps to iOS users. In that case, economists would expect to observe switching behavior
between iOS and other platforms as a result of Apple having exercised its monopoly power.
Professor Hitt does not provide any meaningful support for his claims that Apple’s iOS App
Store practices are competitive, as I discuss in Section III.B.7 below. Given this lack of
evidence, Professor Hitt’s claims about the existence of substitution options suffers from the
Cellophane Fallacy, which tell us that, in this context, if Apple were exercising monopoly
power, exercise of such power would be expected to result in switching behavior, but that
switching behavior is not relevant to the assessment of the relevant market because it is not
switching that results from a SSNIP from competitive levels.

               3.          Professor Hitt’s Focus on the Existence of Fortnite Users on Non-
                           iOS Platforms Is Misplaced

67.         Professor Hitt argues that, “Only a minority of Fortnite’s users play exclusively on
iPhones and iPads, consistent with a broader relevant antitrust market.”71 The fact that Fortnite
has many users who play on other platforms rather than on iOS does not provide any reliable
evidence that those alternative platforms are good substitutes for iOS users. Simply observing
that Fortnite has many users who play on a gaming PC, for example, does not tell us anything
about whether Fortnite users who play on iOS have gaming PCs at all or are willing to buy a
new gaming PC in order to play Fortnite, or have access to those gaming PCs at the times that
they want to play Fortnite on iOS.




71
     Hitt Declaration at Section 3.2.1 (heading title).


                                                                                                   25
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 28 of 32




68.        The fact that much of Fortnite’s revenues comes from platforms other than iOS does not
tell us anything reliable about Epic’s ability to reach iOS users on those other platforms. For
example, suppose an app was used on a worldwide basis, with 20 percent of users and revenues
coming from Europe. If the app developer was prevented from distributing the app in Europe
because of government restrictions, the fact that 80 percent of its sales are in other countries
doesn’t mean that distribution in those other countries are alternative channels of reaching
European customers. And it doesn’t mean that the developer can sell “more” to non-European
customers to make up for its lack of access to European customers—we would expect the
developer to already be selling as much as is profitable to non-European customers.

               4.          Professor Hitt’s Claims About the Lack of Switching from iOS to
                           Android Are Flawed

69.        Professor Hitt claims that “Dr. Evans also exaggerates the difficulty of switching from
iOS to Android devices in at least two ways. First, consumers do switch. Second, consumers
that do not switch are not necessarily locked in.”72 He cites statistics that “almost half of
consumers replace their smartphones every 2 years.”73 Professor Hitt, however, ignores the fact
that, as I discussed in my opening declaration, iPhone sales in 2019 were only about one fifth
of Apple’s total installed base of about 1 billion active iPhones.74 That leaves about four fifths,
or up to 800 million active iPhones, for which users are not buying new smartphones in a given
year.

70.        Professor Hitt does not address the substance of the eight sources of switching costs I
discussed in my opening report.75 Instead, he argues that “Several of the ‘switching costs’ that
Dr. Evans identifies are properly understood as real value that Apple has added to the iOS
ecosystem in its efforts to compete, not as switching costs that are locking consumers in.”76 He
argued that “iCloud Photos, iCloud Drive, Apple News, and Apple TV+” are not switching
costs because “[t]hese services exist in the first place precisely because Apple continuously


72
     Hitt Declaration at ¶ 45.
73
     Hitt Declaration at ¶ 45.
74
     Evans Declaration at ¶¶ 41, 44.
75
     For a discussion of those switching costs, see Evans Declaration at Section II.B.2.c.
76
     Hitt Declaration at ¶ 45.


                                                                                                     26
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 29 of 32




innovates and rolls out new features and service to make its platform more attractive than the
platforms of its competitors.”77

71.        Professor Hitt has misinterpreted the evidence on switching costs I documented. The
point I made was not that iCloud Photos, for example, is a switching cost because users love
iCloud Photos so much that they would not want to use a different cloud photo service on
Android. Rather, iCloud Photos constitutes a switching cost because an iPhone user who
switched to Android would need to figure out how to transfer her entire photo library over to an
Android cloud photo service and would lose the synchronization of her photos with any other
Apple devices she owned and anyone sharing her iCloud Photos. I also note that the specific
examples he raised apply only to portions of four of the eight sources of switching costs I
identified. He did not provide a specific response to the other four sources of switching costs I
identified.78

               5.          Professor Hitt’s Share Estimates Are Wrong

72.        Professor Hitt claims that the relevant antitrust market includes at least personal
computers, handheld gaming devices, gaming consoles, handheld devices (iOS and Android
smartphones and tablets and Microsoft Surface tablets), and streaming game platforms, and
may include other web gaming platforms.79 He then reports “market shares” that are based not
on transactions in this proposed market, but on transactions involving Fortnite only. As an
economic matter, these single customer shares are not relevant to measuring any aspect of a
relevant antitrust market because they do not in fact pertain to that market.




77
     Hitt Declaration at ¶ 45.
78
  As I have explained, Professor Hitt has incorrectly interpreted the switching cost evidence documented in my
opening declaration. But, even if I assumed Professor Hitt were correct that some of the switching costs reflect
“real value” provided by Apple, this value would mean that those features provide Apple with market power
because iOS users are less willing to substitute to Android devices and give up those features. A monopolist that,
hypothetically, has a legitimately earned monopoly by selling a much better product than any rival is still a
monopolist. Its customers will be resistant to substituting to a competitor’s products. Lack of good substitutes is
often an explanation for why a firm has substantial market power.
79
     Hitt Declaration at ¶ 49.


                                                                                                                  27
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 30 of 32




               6.          The Fact that Some Consumers Used IAP When Offered Epic
                           “Direct Pay” Has No Relevance

73.         Professor Hitt claims that the experience from iOS Fortnite users having a choice of
Epic “Direct Pay” in addition to Apple’s IAP payment processing showed that “nearly half of
all consumers valued Apple’s platform services enough to overcome a 20 percent price
differential.”80 The percentage of users who chose the Epic Direct Pay option increased over
time—from the start of the Direct Pay option being offered (August 13) to the point when the
Apple IAP option was no longer available because Epic’s developer account ending in ’84 was
terminated by Apple (midday August 28), about 73 percent of purchases were on Epic Direct
Pay.81

74.         The fact that material numbers of consumers chose Direct Pay is strong evidence that
payment processing methods, including IAP, are separate products. The fact that some
consumers also chose IAP instead of Direct Pay is not relevant to the separate products inquiry.
We would generally expect that after removing a tie, some consumers would continue to
purchase the tied product from the seller of the tying product.

               7.          Professor Hitt’s Claim that Apple’s Commission Is Not
                           Supracompetitive Is Not Reliable

75.         Professor Hitt claims that “Apple’s commission is not supracompetitive.”82 The
overarching problem with this assertion is that Professor Hitt makes no attempt to consider a
counterfactual world in which the Apple restraints at issue were not in place. Without doing so,
he cannot reliably reach a conclusion that Apple’s restraints have not harmed competition.

76.         He makes three main points in support of this claim. First, he states that Apple has
never raised its 30 percent base fee since it was introduced in 2008 and that it has reduced it for
subscriptions after the first year.83 He does not consider the profit that Apple makes on in-app
purchases or analyze whether those profits have increased over time. This information is not
available publicly and would have to come directly from Apple. The fact that Apple has never

80
     Hitt Declaration at ¶ 70.
81
     Calculations based on data from Epic.
82
     Hitt Declaration at Section 4.3 (heading title).
83
     Hitt Declaration at ¶ 57.


                                                                                                   28
          Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 31 of 32




raised its commission is uninformative of whether Apple’s price is supracompetitive, and
stating this fact is not a substitute for a serious analysis of the issue.

77.        Professor Hitt’s second point is that “Apple’s commission structure and its base 30
percent rate is not unique. Many other app stores have a similar payment structure and the same
base level of commissions.”84 The commission rate charged by other app stores, in other
markets, does not tell us how much developers would pay in the absence of the conduct at issue
in this matter. Information on the profitability of the App Store, and the contribution from
commissions on in-app payments, would be useful for assessing this. Moreover, as I discussed
in Section II.D, commissions are not charged at all for many types of in-app purchases. And in
the case of some app stores, no commissions are charged for any in-app purchases.

78.        Professor Hitt’s last point is that the quality of services provided to developers has
increased over time.85 Apple’s commission, however, is expressed as a percentage of the
developer’s revenue. To the extent that iOS developers can earn more revenue as a result of an
increase in quality, Apple’s fee increases. So, Apple earns more in fee revenue if it provides an
increase in quality that allows developers to sell more to users. Moreover, as noted above,
Professor Hitt does not consider whether Apple’s profits from its App Store, as opposed to its
commission rate, have increased.




84
     Hitt Declaration at ¶ 58.
85
     Hitt Declaration at ¶ 59.


                                                                                                    29
      Case 4:20-cv-05640-YGR Document 88 Filed 09/18/20 Page 32 of 32




Pursuant to 28 U.S.C. § 1746, I, David S. Evans, declare under penalty of perjury that the
foregoing is true and correct and that I executed this declaration on September 18, 2020 PT in
Marblehead, Massachusetts.




                                                            _____________________




                                                                                             30
